DETAILED ACTION
This office action is in response to the notice of appeal filed on May 02, 2022.
Claims 37, 39-47, 49-52 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kari Footland (Reg. No. 55,187) on 06/14/2022.

	Claim 37, in its entirety, has been amended as follows:
An imaging method for producing an image of a region inside a medium, the imaging method being implemented by a processor connected to an array of transducers in relation with said medium, said method comprising:
transmitting a plurality of waves inside the medium by the transducers;
acquiring a set of data by said transducers in response to the transmitted plurality of waves;
beamform processing the set of data by a plurality of beamforming processes providing beamformed pixel values Un (x, z) of at least a portion of the image, each of the beamforming processes using a transmit weighting vector WTn in calculating the beamformed pixel values; 
combining the calculated beamformed pixel values together to provide a pixel value I (x, z) of each of a plurality of pixels inside the image,

wherein the transmit weighting vectors WTn are different and orthogonal with respect to each other, each of the transmit weighting vectors WTn generating uncorrelated speckle noise, a transmit weighting vector of index i being orthogonal to a transmit weighting vector of index j, index i being different of index j, and 
    PNG
    media_image1.png
    48
    135
    media_image1.png
    Greyscale
 that is a dot product, L being the number of components of the transmit weighting vectors WTn,
wherein the transmit weighting vectors WTn are applied during the beamform processing, [[and]] 
during the beamform processing, each of the beamforming processes is a synthetic beamforming in which the beamformed pixel values Un (x, z) are calculated by the following formula:

    PNG
    media_image2.png
    48
    353
    media_image2.png
    Greyscale

where
DS(k, l, m) is a matrix of the set of data,
WR is a receive weighting vector,
(x, z, l) is a delay function adapted for the beamforming process,
k is an index of a sample over time,
l is an index of a transducer in the array, comprised between l1 and l2, an aperture to beamform a line,
m is the index, comprised between 1 and M, M being the number of transmitted waves inside the medium,
n is the index, comprised between one and N, N being the number of transmit weighting vectors, 
WTn is the transmit weighting vector,
x, z are coordinates of a pixel inside the image, and
the receive weighting vector and the transmit weighting vector being computational vectors; and
computing the image, wherein the transmit weighting vectors WTn smoothen the speckle noise in the image.

	Claim 47, in its entirety, has been amended as follows:
An apparatus for producing an image of a region inside a medium, the apparatus comprising: 
a processor connected to an array of transducers in relation with said medium, 
wherein the array and the processor are configured to:
transmit a plurality of waves inside the medium by the transducers,
acquire a set of data by said transducers in response to the plurality of waves, 
beamform process the set of data by a plurality of beamforming processes providing beamformed pixel values Un (x, z) of at least a portion of the image, each of the beamforming processes using a transmit weighting vector WTn in calculating the beamformed pixel values, 
 combine the calculated beamformed pixel values together to provide a pixel value I (x, z) of each of a plurality of pixels in the image, [[and]]

wherein the transmit weighting vectors WTn are different and orthogonal with respect to each other, each of the transmit weighting vectors WTn generating uncorrelated speckle noise, a transmit weighting vector of index i being orthogonal to a transmit weighting vector of index j, index i being different of index j, and 
    PNG
    media_image1.png
    48
    135
    media_image1.png
    Greyscale
 that is a dot product, L being the number of components of the transmit weighting vectors WTn,
wherein the transmit weighting vectors WTn are applied during the beamform processing, and 
during the beamform processing, each of the beamforming processes is a synthetic beamforming in which the beamformed pixel values  Un (x, z) are calculated by the following formula:

    PNG
    media_image2.png
    48
    353
    media_image2.png
    Greyscale

where
DS(k, l, m) is a matrix of the set of data,
WR is a receive weighting vector,
(x, z, l) is a delay function adapted for the beamforming process,
k is an index of a sample over time,
l is an index of a transducer in the array, comprised between l1 and l2, an aperture to beamform a line,
m is the index, comprised between 1 and M, M being the number of transmitted waves inside the medium,
n is the index, comprised between one and N, N being the number of transmit weighting vectors, 
WTn is the transmit weighting vector,
x, z are coordinates of a pixel inside the image, and
the receive weighting vector and the transmit weighting vector being computational vectors, and
computing the image, wherein the transmit weighting vectors WTn smoothen the speckle noise in the image.

Allowable Subject Matter
Claims 37, 39-47, and 49-52 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
With regard to independent claims 37 and 47, the prior art fails to anticipate and/or render obvious, either solely or in combination, a beamforming process that provides beamformed pixel values that are combined to provide pixel values that make up the image. The beamformed pixels are generated with transmit weighting vectors that are different and orthogonal to one another and uncorrelated speckle noise and result in smoothened speckle noise in the generated image. The formula for beamforming process incorporates transmit weighting, receive weighting, and summations that are controlled based on the index of the transducer and the number of transmitting waves.
Claims 39-46 and 49-52 are allowed at least by virtue of their dependency upon an allowable base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        

/YI-SHAN YANG/Acting SPE, Art Unit 3793